DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/21 has been entered.
Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 11, 17-20, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson (US 6,301,179).
For claim 1, Figure 4 of Lawson teaches a latch circuit comprising: a first power supply node (vdd); a second power supply node (gnd); a first input node (52) configured to receive a first data signal (cdlt) having a first sustained voltage level (L or H) corresponding to a logically high state or a logically low state (Col. 5, lines 8-10); a second input node (54) configured to 
  For claim 2, it is seen in the operation of the latch in Figure 4 of Lawson that the power first supply node (vdd) is configured to carry a first supply voltage (power supply vdd), the second power supply node (gnd) is configured to carry a second supply voltage (ground voltage), and the latch circuit is configured to cause a first voltage difference (voltage difference between the first and second outputs (62 and 64) while transistor 67 is on) across the first switching device (67) in response to the first state of the clock signal (enable = L), an absolute value of the first voltage difference being less than a difference between the first supply voltage (vdd) and the second supply voltage (ground voltage).
For claim 3, it is seen in the operation of the latch in Figure 4 of Lawson that wherein the latch circuit is configured to further cause the first voltage difference (voltage difference between the first and second outputs (62 and 64)) based on the first voltage level of the first sustained voltage level (L or H) of the first data signal (cdlt) at the first input node (52) and the second sustained voltage level (H or L) of the second data signal (cdlc) at the second input node (54).

For claim 5, Figure 4 of Lawson teaches the first power supply node (vdd) is configured to carry a predetermined positive voltage (power supply voltage vdd), and the second power supply node (gnd) is configured to carry a reference ground voltage (ground gnd).
For claim 6, Figure 4 of Lawson teaches that each of the first transistor (51) and the second transistor (53) is an N-type transistor (NMOS 51 and NMOS 53).
For claim 9, Figure 4 of Lawson teaches that the first switching device (67) comprises a transmission gate (for broadest reasonable interpretation, transistor 67 is a transmission gate because when it is turned on by “enable”, signal is transmitted between the first and second outputs, so it is reasonable to consider the first switching device 67 is a transmission gate).
For claim 11, Figure 4 of Lawson teaches wherein each of the third transistor (65) and the fourth transistor (63) is a P-type transistor (PMOS 65 and PMOS 63).

receiving a first data signal (cdlt) at a first input node (52), the first data signal (cdlt) alternating between a sustained first voltage level (H or L) corresponding to one of a logically high state or a logically low state, and a second sustained voltage level (L or H) corresponding to the other of the logically high state or the logically low state, (Col. 5, lines 8-10); 
connecting the first input node (52) to a gate of a first transistor (51) coupled between a first output node (64) and a common node (junction connection of transistors 51 and 53), the first transistor (51) being directly coupled with the first output node (64);
receiving a second data signal (cdlc) at a second input node (54), the second data signal (cdlc) alternating between the first sustained voltage level (H or L) and the second sustained voltage level (L or H) logically complementary to the first data (cdlt);
connecting the second input node (54) to a gate of a second transistor (53) coupled between a second output node (62) and the common node (junction connections of transistors 51 and 53), the second transistor (53) being directly coupled with the second output node (62);
selectively coupling the first output node (64) to a first power supply node (vdd) solely through a third transistor (63) having a gate coupled with the second output node (62); Page 7 of 15Docket No. T5057-1125A P20140972US01 
selectively coupling the second output node (62) to the first power supply node (vdd) solely through a fourth transistor (65) having a gate coupled with the first output node (64).
turning on a first switching device (67) in response to a first state of a clock signal (enable = L), the first switching device (67) being coupled between the first output node (64) and the second output node (62);

turning on a second switching device (55) in response to the second state of the clock signal (enable = H), the second switching device (55) being coupled between the common node (junction connection of transistors 51 and 53) and a second power supply node (gnd); 
wherein 
each of the first and second sustained voltage levels (H and L, or L and H) being one of a total of two sustained voltage levels (H and L) of each of the first and second data signals (cdlt and cdlc); the common node (junction connection of transistors 51 and 53) is coupled exclusively to the first transistor (51), the second transistor (53), and the second switching device (55); 
the turning on the second switching device (55) causes the first transistor (51) and the second switching device (53) to selectively provide a first sole conductive path (path from 64 through transistors 51 and 55 to ground gnd) between the first output node (64) and the second power supply node (gnd) and causes the second transistor (53) and the second switching device (55) to selectively provide a second sole conductive path (path from 62 through transistors 53 and 55 to ground gnd) between the second output node (62) and the second power supply node (ground gnd), and
 each of the connecting the first input node (cdlt) and the connecting the second input node (cdlc) is concurrent with both the first state of the clock signal (enable = L) and the second state of the clock signal (enable = H).
For claim 18, the operation of the latch circuit in Figure 4 of Lawson teaches that turning off the second switching device (55) in response to the first state of the clock signal (enable = L).

For claim 20, the operation of the latch circuit in Figure 4 of Lawson teaches that that the turning on the second switching device (54) comprises coupling the common node (junction connections of transistors 51 and 53) to the second power supply node (ground gnd) carrying a reference ground voltage (ground voltage).
For claim 23, Figure 4 of Lawson teaches wherein each of the source of the third transistor (65) and the source of the fourth transistor (63) is directly coupled with the first power supply node (vdd).  
For claim 24, Figure 4 of Lawson teaches wherein each of the selectively coupling the first output node (64) to the first power supply node (vdd) and the selectively coupling the second output node (62) to the first power supply node (vdd) is in response to both the first state of the clock signal (enable = L) and the second state of the clock signal (enable = H).
For claim 25, it is seen in the operation of Figure 4 of Lawson teaches wherein when the first output node (62) is coupled with the second power supply node (ground gnd) solely through the first conductive path (path through transistors 53 and 55 to ground), the second output node (64) is coupled with the first power supply node (vdd) solely through the fourth transistor (63), and when the second output node (64) is coupled with the second power supply node (ground gnd) solely through the second conductive path (path through transistors 51 and 53 to ground gnd), the first output node (62) is coupled with the first power supply node (vdd) solely through the third transistor (65).
Response to Arguments
 Applicant’s arguments filed on 10/28/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842